JONES, Justice:
This is an eminent domain suit filed by appellant and tried in the County Court of Lauderdale County, appealed to the circuit court and now pending here on appeal. Questions are argued about the proceedings in the count}'- court including instructions, and, also, the excessiveness of the verdict.
There was no assignment of error filed in the circuit court when the case was appealed there from the county court. Under several cases heretofore decided by this Court, we cannot consider any non-jurisdictional questions not presented by an assignment of error filed in the circuit court. The judgment is therefore affirmed. Richardson v. Flowers, 194 Miss. 105, 11 So.2d 808 (1943) ; State v. Carraway, 160 Miss. 263, 134 So. 846 (1931); Merrill Engineering Co. v. Bolton & Carr, 119 So. 354 (Miss.1929); Eaton v. Hattiesburg Auto Sales Co., 151 Miss. 211, 117 So. 534 (1928).
Affirmed.
GILLESPIE, C. J., and SMITH, SUGG and BROOM, JJ., concur.